Exhibit 99.1 3-305 Industrial Parkway South Aurora, Ontario, Canada, L4G 6X7 Phone: (905) 841-2300 Fax: (905) 841-2244 Web: www.helixbiopharma.com October 19, 2010 NEWS RELEASE HELIX BIOPHARMA CORP. RETAINS CFSG1 AS ITS EXCLUSIVE U.S. INVESTOR RELATIONS FIRM AURORA, Ontario, October 19, 2010 – Helix BioPharma Corp. (TSX, NYSE Amex, FSE: “HBP”), a biopharmaceutical company focused on cancer therapy, today announced that it has retained Consulting for Strategic Growth 1 (“CFSG1”) as its exclusive U.S. investor relations representative.Stan Wunderlich, Chairman and CEO of CFSG1, and his team will immediately initiate a proactive investor relations campaign in order to drive investor awareness of Helix’s proprietary technologies and innovative products for the prevention and treatment of cancer. “We are very excited to work with CFSG1 to enhance our visibility to the investment community as we continue to introduce our lead product candidates to the public through our investor relations activities,” said John Docherty, president of Helix BioPharma Corp.“We are entering a very exciting stage in the Company’s development and we are very pleased to have a partner with extensive experience in bringing public companies to the forefront of the U.S. investment community.” Stan Wunderlich, Chairman and CEO of CFSG1, commented, “Helix BioPharma has already established itself as a competitive player within the cancer new drug research and development arena.Now that the Company has filed an investigational new drug (“IND”) application with the U.S. FDA for Topical Interferon Alpha-2b (cervical lesion indication) and is nearing IND filing for its L-DOS47 drug candidate, we believe it is the most optimal time to share the Company’s progress and success with the investment community.” About CFSG1 CFSG1 has decades of hands-on corporate development experience combined with broad personal outreach in the private equity market and Wall Street broker/dealer communities.In the rapidly changing world of corporate finance, CFSG1 is a leader in reverse mergers, investor and public relations and corporate development for small-cap companies and private enterprises, both domestic and foreign. In addition to U.S. clients, the company’s portfolio has included businesses based in such countries as China, South Africa, Canada, and India.CFSG1’s long-term relations with investment bankers and private equity investors allow it to quickly position its clients in front of the decision makers, market makers and gatekeepers of the financial world. About Helix BioPharma Corp. Helix BioPharma Corp. is a biopharmaceutical company focused on cancer therapy. The Company is actively developing innovative products for the prevention and treatment of cancer based on its proprietary technologies.Helix’s product development initiatives include its Topical Interferon Alpha-2b and its novel L-DOS47 new drug candidate. Helix is listed on the TSX, NYSE Amex and FSE under the symbol “HBP”.For more information, please visit www.helixbiopharma.com. For further information contact: Investor Relations: Media Relations: Stanley Wunderlich Richard Stern Consulting for Strategic Growth 1 Ltd.
